t c memo united_states tax_court edward fong petitioner v commissioner of internal revenue respondent docket no 18124-05l filed date edward fong pro_se laura buckley and mary schewatz for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent alleges that we do not have jurisdiction under sec_6330 to review respondent’s decision to proceed with a levy action to collect petitioner’s unpaid tax_liability for petitioner filed a response in opposition to the motion background petitioner resided in newark california when the petition in this case was filed petitioner failed to file a federal_income_tax return for as a result on date respondent prepared a substitute return under sec_6020 based on petitioner’s substitute return respondent determined a deficiency for and on date respondent assessed additional tax interest and penalties owed by petitioner respondent attempted unsuccessfully to collect petitioner’s unpaid tax_liability on date respondent mailed to petitioner a letter final notice_of_intent_to_levy and your right to request a hearing under sec_6330 final notice on date the final notice was returned to respondent as undeliverable on date respondent received from petitioner a form request for a collection_due_process_hearing sec_6330 hearing request the internal_revenue_service appeals_office appeals_office determined that petitioner’s sec_6330 hearing request was not unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure submitted timely under sec_6330 because petitioner failed to file the request within days after the date of the final notice consequently the appeals_office held an equivalent_hearing under sec_301_6330-1 proced admin regs instead of a regular sec_6330 hearing and on date the appeals_office issued to petitioner a decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code decision letter in the decision letter the appeals officer found that all legal and administrative requirements had been met petitioner had not proposed an acceptable collection alternative and had not cooperated with the collection of tax and the commissioner could proceed with the levy action to collect petitioner’s unpaid tax_liability for on date the petition in this case was filed on date petitioner filed an amended petition in which he argued among other things that respondent improperly denied him a valid sec_6330 hearing petitioner’s original petition did not conform to the rules of this court and petitioner was ordered to file a properly amended petition on or before date petitioner received two extensions to file an amended petition but did not file an amended petition within the prescribed time limits on date petitioner’s case was dismissed for lack of jurisdiction on date petitioner’s motion to file motion to vacate order of dismissal for lack of jurisdiction was filed petitioner’s motion was granted on date and his motion to vacate the order dismissing his case for lack of jurisdiction was filed and granted on that date on date respondent filed a motion to dismiss for lack of jurisdiction on date petitioner filed a response opposing respondent’s motion on date this case was called for hearing on respondent’s motion there was no appearance by or on behalf of petitioner discussion a notice_of_determination and sec_6330 review the secretary is authorized to collect a taxpayer’s unpaid tax_liability by way of a levy upon the person's property if the person neglects or refuses to pay the tax owed within days after notice_and_demand for payment sec_6331 sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing sec_6330 notice of the right to a hearing sec_6330 hearing before the levy is made the sec_6330 notice must be given in person left at the person's dwelling or usual place of business or sent by certified or registered mail return receipt requested to the person's last_known_address sec_6330 sec_301_6330-1 proced admin regs after the hearing respondent filed a motion to dismiss for lack of prosecution because we hold that we do not have jurisdiction to hear petitioner’s case under sec_6330 the motion to dismiss for lack of prosecution will be denied under sec_6331 the secretary is also required to give notice_of_intent_to_levy before a levy may proceed a sec_6330 hearing will be conducted if the taxpayer submits a timely written request in response to the sec_6330 notice sec_6330 and c the taxpayer must request the sec_6330 hearing within the 30-day period commencing on the day after the date of the sec_6330 notice sec_6330 sec_301_6330-1 proced admin regs if a taxpayer makes a timely request for a sec_6330 hearing a hearing shall be held before an impartial officer_or_employee of the appeals_office sec_6330 following a sec_6330 hearing an appeals officer will issue a notice_of_determination indicating whether the proposed levy action may proceed sec_301_6330-1 q a-e8 proced admin regs under sec_6330 the taxpayer may petition this court to at the sec_6330 hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 taxpayers are precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer failed to receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 in making its determination the appeals_office is required to take into consideration the verification presented by the secretary that the requirements of applicable law and administrative procedures have been met the relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 review the determination made by the appeals officer see sec_301_6330-1 proced admin regs a taxpayer who makes an untimely request for a sec_6330 hearing is not entitled to a sec_6330 hearing but will instead receive an equivalent_hearing under sec_301_6330-1 proced admin regs an equivalent_hearing is held by the appeals_office and generally is conducted in the same manner as a sec_6330 hearing sec_301_6330-1 proced admin regs however the result of an equivalent_hearing is a decision letter not a notice_of_determination id the decision letter generally contains the same information as a notice_of_determination sec_301_6330-1 q a-i4 proced admin regs however a decision letter issued by the appeals_office is not subject_to judicial review under sec_6330 id q a-i5 see also 116_tc_263 116_tc_255 the tax_court is a court of limited jurisdiction and we may exercise that jurisdiction only to the extent authorized by congress 85_tc_527 this court’s jurisdiction under sec_6330 is dependent upon the issuance of a valid notice_of_determination by the appeals_office following the completion of a sec_6330 hearing see 123_tc_1 affd 412_f3d_819 7th cir 117_tc_122 moorhous v commissioner supra pincite 114_tc_492 see also rule b in this case the record clearly reflects that respondent did not issue a notice_of_determination to petitioner under sec_6330 consequently we do not have jurisdiction under sec_6330 to review respondent’s decision to proceed with the proposed levy action however because the basis for dismissal may affect whether respondent can proceed with collection and or may otherwise affect petitioner’s rights we must determine the proper ground for dismissal we must therefore decide whether respondent’s failure to issue a notice_of_determination was proper see kennedy v commissioner supra pincite b sec_6330 notice as discussed above before a levy may proceed sec_6330 requires the secretary to notify the taxpayer in writing of his right to a sec_6330 hearing respondent argues that he satisfied the requirements of sec_6330 because he sent the final notice by certified mail return receipt requested to petitioner’s last_known_address respondent if an appeals officer has held an equivalent_hearing and issued a decision letter rather than a notice_of_determination in error because he or she has concluded mistakenly that the hearing request was untimely we may exercise jurisdiction after all 119_tc_252 asserts that petitioner’s sec_6330 hearing request was not received timely and as a result petitioner was not entitled to a sec_6330 hearing respondent contends that because a sec_6330 hearing was not conducted respondent properly did not issue a notice_of_determination and therefore the tax_court lacks jurisdiction under sec_6330 to review respondent’s decision to proceed with the proposed levy in his response petitioner contends that no sec_6330 notice was issued or mailed by respondent more specifically petitioner alleges that respondent never mailed the date final notice to petitioner in support of his argument petitioner claims that the united_states postal service usps has no record of the certified mail number offered by respondent in connection with the final notice petitioner asserts that he attempted to verify the certified mail number through the track and confirm feature on the usps web site but no record of the number was found petitioner also claims that a usps representative he contacted by phone stated that the usps had no record of the certified mail number petitioner concludes that he was improperly denied a sec_6330 hearing because he was precluded from submitting a timely sec_6330 hearing request petitioner concedes that the address to which the final notice was allegedly sent is petitioner’s last_known_address respondent bears the burden of proving by competent and persuasive evidence that the final notice was properly mailed 94_tc_82 as proof that the final notice was mailed to petitioner respondent produced the cincinnati internal_revenue_service support center’s automated collection service certified mail list for october dollar_figure the certified mail list contains a date stamp of date from the covington kentucky usps the certified list shows petitioner's name taxpayer_identification_number the newark california address the tax form and period to which the notice relates and the certified mail number of the final notice respondent also submitted the internal_revenue_service account transcript for petitioner which contains an entry indicating that the final notice was mailed to petitioner on date petitioner failed to appear on date when his case was called and therefore did not introduce any evidence to because a statutory_notice_of_deficiency like a sec_6330 notice requires the commissioner to mail the notice by way of certified or registered mail to the taxpayer’s last_known_address we apply the principles enunciated in notice_of_deficiency caselaw to determine whether respondent properly discharged his duty under sec_6330 see sec_6212 the certified mail list does not contain any indication of the number of items received by the usps nor is it signed or initialed by a usps employee the certified mail list offered by respondent is thus insufficient to create a presumption of proper mailing see bobbs v commissioner tcmemo_2005_272 contradict respondent’s evidence that a final notice_of_determination was mailed to petitioner on date moreover the claims made by petitioner are refuted by usps published policies the usps maintains certified mail records for a period of years before they are purged from the usps systemdollar_figure see http www usps com petitioner asserts that he checked the certified mail number through the usps online track and confirm system and that he spoke by telephone with a usps representative on date if the final notice were mailed as respondent asserts on date more than years before petitioner’s inquiries any record of the final notice’s certified mail number would have already been purged from the usps system respondent has offered evidence showing that respondent mailed the final notice to petitioner on date petitioner has offered no evidence to contradict that evidence petitioner was required to respond to the final notice by requesting a sec_6330 hearing within the 30-day period permitted by sec_6330 respondent sent petitioner the final notice on date petitioner’s sec_6330 hearing request needed to be postmarked by date to be timely mailed petitioner did not mail his request until april delivery information for certified mail is accessible on the usps web site for days after which the information is archived and moved to offline storage see http www usps com therefore respondent properly granted petitioner an equivalent_hearing and issued a decision letter for this reason this case will be dismissed for lack of jurisdiction to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
